DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
The amendment of Oct. 7, 2022 has been entered. Claims 28-30 are cancelled. Claims 11 and 25 are currently amended. Claims 1-10 and 31-40 are withdrawn. 

Election/Restrictions
3.	Applicant's election with “partial” traverse of Groups II and IV in the reply filed on Octo. 7, 2022 is acknowledged.  The traversal is on the ground(s) that Group II and IV share the features of the disease signature in Tables A and B and should be examined together. Because Applicant elected both Groups II and IV, Applicant was called to elect a single group.  On Nov. 7, 2022, Group II was elected. 
 	This is not found persuasive because while Tables A and B may be used by both groups; the process of using the information from the Tables is different.  There are several different technical features between Groups II and IV.  The sample populations are different; Group IV requires receiving an aggregate set of samples from a population of subjects; unlike Group II. Group IV requires that based upon the characterization model, generating information fora therapy model configured to correct improving the oral health issue of the subject with feature extracted from a microbiome composition dataset and a microbiome functional diversity dataset from the subject, which is unlike Group II. As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups II and IV lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. The requirement is still deemed proper and is therefore made FINAL.

Priority
4.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the provisional application upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 11-23 of this application.
The disclosure of the provisional applications, Application Nos. 62/215,924 and 62/215,909 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no teaching of method for determining a classification of the presence or absence of a microbiome indicative of an oral health issue, the method
comprising performing, by a computer system: receiving sequence reads of bacterial DNA obtained from analyzing a test sample from the individual human; mapping the sequence reads to a bacterial sequence database to obtain a plurality of mapped sequence reads, the bacterial sequence database including a plurality of reference sequences of a plurality of bacteria; assigning the mapped sequence reads to sequence groups based on the mapping to obtain assigned sequence reads assigned to at least one sequence group, wherein a sequence group includes one or more of the plurality of reference sequences; determining a total number of assigned sequence reads; for each sequence group of a disease signature set of one or more sequence groups selected from TABLEs A or a set of one or more sequence groups selected from TABLE B and a
set of one or more functional groups of TABLE B: determining a relative abundance value of assigned sequence reads assigned to the sequence group relative to the total number of assigned sequence reads, the relative abundance values forming a test feature vector; comparing the test feature vector to calibration feature vectors generated from relative abundance values of calibration samples having a known status of oral health; and determining the classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue based on the comparing, wherein the oral health issue comprises at least one of dental decay or gingivitis, wherein the dental decay has a disease signature based on the set of one or more sequence groups selected from those in TABLE A; and wherein the gingivitis has a disease signature based on the set of one or more sequence groups selected from those in TABLE B and the set of one or more functional groups of TABLE B.
There was no conception of an instantly claimed method.   Thus, priority cannot be granted to 62/215,924 and 62/215,909 since what is now claimed, has not been previously recited in the provisional applications. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on May 13, 2021, March 11, 2021, February 26, 2021 and March 6, 2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
6.	Claims 11 and 18 are objected to because of the following informalities: Claims 11 and 18 include reference to Tables A and B. See MPEP 2173.05(s) entitled Reference to Figures or Tables. The claims must be amended to recite the contents of Table A and B.  Appropriate correction is required.
 Claim 1 recites “TABLE B:” however claims should be separated with the use of a semi colon, instead of a colon.  Semicolons are the appropriate punctuation to delineate different clauses in a single sentence. Therefore, clarification is required.
 Claim 1 recites “..determining a relative abundance value of assigned sequence reads assigned to the sequence group relative to the total number of assigned sequence reads..”  It is unclear if “the sequence group” is referring to the obtained assigned sequence reads assigned to at least one sequence group, or to the sequence group of a disease signature set of one or more sequence groups selected from TABLEs A or a set of one or more sequence groups selected from TABLE B and a set of one or more functional groups of TABLE B.  Therefore, clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the individual human" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the classification" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the disease probabilities" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the course of treatment" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the disease signature" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the analyzing" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. 	Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. Any newly recited portions herein are necessitated by claim amendment. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 11 recites a method for determining a classification of the presence or absence of a microbiome indicative of an oral health issue, the method
comprising performing, by a computer system: receiving sequence reads of bacterial DNA obtained from analyzing a test sample from the individual human; mapping the sequence reads to a bacterial sequence database to obtain a plurality of mapped sequence reads, the bacterial sequence database including a plurality of reference sequences of a plurality of bacteria; assigning the mapped sequence reads to sequence groups based on the mapping to obtain assigned sequence reads assigned to at least one sequence group, wherein a sequence group includes one or more of the plurality of reference sequences; determining a total number of assigned sequence reads; for each sequence group of a disease signature set of one or more sequence groups selected from TABLEs A or a set of one or more sequence groups selected from TABLE B and a
set of one or more functional groups of TABLE B: determining a relative abundance value of assigned sequence reads assigned to the sequence group relative to the total number of assigned sequence reads, the relative abundance values forming a test feature vector; comparing the test feature vector to calibration feature vectors generated from relative abundance values of calibration samples having a known status of oral health; and determining the classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue based on the comparing, wherein the oral health issue comprises at least one of dental decay or gingivitis, wherein the dental decay has a disease signature based on the set of one or more sequence groups selected from those in TABLE A; and wherein the gingivitis has a disease signature based on the set of one or more sequence groups selected from those in TABLE B and the set of one or more functional groups of TABLE B.
12. (Original) The method of claim 11, wherein the comparing includes: clustering the calibration feature vectors into a control cluster not having the microbiome indicative of an oral health issue and a disease cluster having the microbiome indicative of an oral health issue; and
determining which cluster the test feature vector belongs.

13. (Original) The method of claim 12, wherein the clustering includes using a Bray- Curtis dissimilarity.
14. (Original) The method of claim 11, wherein the comparing includes comparing each of the relative abundance values of the test feature vector to a respective cutoff value determined from the calibration feature vectors generated from the calibration samples.
15. (Original) The method of claim 11, wherein the comparing includes: comparing a first relative abundance value of the test feature vector to a disease probability distribution to obtain a disease probability for the individual human having a microbiome indicative of an oral health issue, the disease probability distribution determined from a plurality of samples having the microbiome indicative of the oral health issue and exhibiting the sequence group; comparing the first relative abundance value to a control probability distribution to obtain a control probability for the individual human not having a microbiome indicative of an oral health issue, wherein the disease probabilities and the control probabilities are used to determine the classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue.
16. (Original) The method of claim 11, wherein the sequence reads are mapped to one or more predetermined regions of the reference sequences.
17. (Original) The method of claim 11, wherein the disease signature set includes at least one taxonomic group and at least one functional group.
18. (Original) The method of claim 11, wherein the oral health issue is: (i) dental decay and the sequence groups are selected from those in TABLE A; or (ii) gingivitis and the sequence groups are selected from those in TABLE B.
19. (Original) The method of claim 11, wherein the analyzing comprises deep sequencing.
20. (Original) The method of claim 19, wherein the deep sequencing reads are random deep sequencing reads.
21. (Original) The method of claim 19, wherein the deep sequencing reads comprise 16S tRNA deep sequencing reads.
22. (Original) The method of claim 11, further comprising: receiving physiological, demographic or behavioral information from the individual human; and using the physiological, demographic or behavioral information in combination with the classification with the comparing of the test feature vector to the calibration feature vectors to determine the classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue.
23. (Original) The method of claim 11, further comprising preparing DNA from the sample and performing nucleotide sequencing of the DNA.

These recitations, under their broadest reasonable interpretation, are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)), performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. For example, the modules that require carrying out statistical tests, dimensionality reduction techniques, artificial intelligence approaches or machine learning approaches, include forms of each of these that are equivalent to carrying out a series of mathematical calculations in order to perform each of these steps under their broadest reasonable interpretation. Additionally, the generically recited steps of determining a set of features or determining a microorganism sequence data set based on nucleic acids equate to steps of selecting data from a larger dataset or identifying data of interest in a larger dataset that can be practically carried out in the human mind under the broadest reasonable interpretation of the claims. Furthermore, the steps of selecting one or more therapies recited in the claims equate to a mental process that a doctor can perform when reviewing therapies to be prescribed and selecting one to be prescribed. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 19-21 recite performing some aspects of the analysis for deep sequencing reads, there are no additional limitations that indicate that this process requires anything other than a generic computer processor. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. In addition, the step of determining the course of treatment for the individual human having the microbiome indicative of an oral health issue as recited by claim 22; merely encompasses a mental process commonly performed by a doctor. Therefore, this limitation is similar to a concept of managing interactions between a doctor and a patient, which falls under the “Methods of organizing human activity” grouping of abstract ideas in addition to being a process of deciding on a suggestion and writing it down for a patient that can also be performed mentally. As such, claims 11-23 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or mere data gathering activity. 
Claims 12-23 do not recite any elements in addition to the recited judicial exception. There are no limitations that indicate anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps to obtain the sequence dataset that is subsequently utilized as input to the abstract idea amount merely to steps that gather data that is subsequently analyzed by the recited judicial exception and there is no indication that the recited judicial exception is integrated into these data gathering steps in any practical way. The courts have found that performing clinical test to gather data for input into an equation or gathering data that is then only analyzed by the recited judicial exception to be mere data gathering activity that does not integrate the recited judicial exception into a practical application (see MPEP 2106.05(g)). As such, claims 11-23 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional activities. 
Claims 12-23 do not recite any elements in addition to the recited judicial exception. As discussed above, there are no additional limitations to indicate that the claimed processor and/or memory require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for sequencing the sample to produce microorganism genetic sequences associated with an individual human in claim 11 are well-understood, routine and conventional activities, as demonstrated by The Integrative HMP (iHMP) Research Network Consortium (Cell Host Microbe 2014, 16(3), 279-289, pgs. 1-24), Methe et al. (Nature 2012, 486(7402), pgs. 215-221; previously cited) and Aagaard et al. (The FASEB Journal 2013, vol. 27, pgs. 1012-1022; previously cited). The Integrative HMP (iHMP) Research Network Consortium discloses the methodology between the second phase of the Human Microbiome Project, that includes longitudinal studies of microbiome compositions for multiple subjects from multiple sites, including the mouth and gut, across the body using 16S rRNA sequencing (pg. 2, para. 2; pg. 4, last para. to pg. 5, para. 5; pg. 8, last para. to pg. 9, para. 2; pg. 11, last para. to pg. 12, para. 3). Methe et al. discloses that the Human Microbiome Project has established a population-scale framework for metagenomic protocols (abstract). Aagaard et al. also discloses utilizing the standard protocols of the Human Microbiome Projects, which are considered good clinical practice standards for microbiome body site sampling, to perform sequencing of samples. In view of these teachings, the practice of sequencing samples by a computer system: receiving sequence reads of bacterial DNA obtained from analyzing a test sample from the individual human; mapping the sequence reads to a bacterial sequence database to obtain a plurality of mapped sequence reads, the bacterial sequence database including a plurality of reference sequences of a plurality of bacteria; assigning the mapped sequence reads to sequence groups based on the mapping to obtain assigned sequence reads assigned to at least one sequence group, wherein a sequence group includes one or more of the plurality of reference sequences was a standard clinical practice at the time of the effective filing date of the invention. Furthermore, sequencing data is commonly analyzed with computer-based system. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 11-23 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Apte et al., (US Pat Pub 20150211078) in view of Dewhirst et al., “The Human Oral Microbiome,” Journal of Bacteriology, 31 October 2010 Vol. 192, No: 19, Pgs 5002-5017. 

The claims are drawn to a method for determining a classification of the presence or absence of a microbiome indicative of an oral health issue, the method
comprising performing, by a computer system: receiving sequence reads of bacterial DNA obtained from analyzing a test sample from the individual human; mapping the sequence reads to a bacterial sequence database to obtain a plurality of mapped sequence reads, the bacterial sequence database including a plurality of reference sequences of a plurality of bacteria; assigning the mapped sequence reads to sequence groups based on the mapping to obtain assigned sequence reads assigned to at least one sequence group, wherein a sequence group includes one or more of the plurality of reference sequences; determining a total number of assigned sequence reads; for each sequence group of a disease signature set of one or more sequence groups selected from TABLEs A or a set of one or more sequence groups selected from TABLE B and a
set of one or more functional groups of TABLE B: determining a relative abundance value of assigned sequence reads assigned to the sequence group relative to the total number of assigned sequence reads, the relative abundance values forming a test feature vector; comparing the test feature vector to calibration feature vectors generated from relative abundance values of calibration samples having a known status of oral health; and determining the classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue based on the comparing, wherein the oral health issue comprises at least one of dental decay or gingivitis, wherein the dental decay has a disease signature based on the set of one or more sequence groups selected from those in TABLE A; and wherein the gingivitis has a disease signature based on the set of one or more sequence groups selected from those in TABLE B and the set of one or more functional groups of TABLE B.

Apte et al., teach a method of determining a classification of occurrence of a microbiome indicative of/or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue in an individual
and/or determining a course of treatment for an individual human having a microbiome indicative of an oral health issue. The method functions to generate and provide insights derived from compositional aspects of the microbiomes of one or more individuals, and to provide means for efficient sample reception and processing from the individual(s). Insights derived from outputs of the method to be used to classify individuals based upon microbiome-based analyses conducted at an individual and/or a population level [Para.0029]. The method comprising: providing a sample comprising bacteria 
archaea, unicellular eukaryotic organisms and viruses, or the combinations thereof) from the individual human recites: providing a sampling kit to the individual, the sampling kit including a sample container having a process reagent component and
configured to receive a sample from a collection site of the individual, [Para.0031]; Invariations, as shown in FIG.5, sample processing include any one or more of: lysing a sample, disrupting membranes in cells of a sample, separation of undesired elements (e.g., RNA, proteins) from the sample, purification of nucleic acids (e.g., DNA) in a sample to generate a nucleic acid sample comprising nucleic acid content of a microbiome of the individual and nucleic acid content of the individual, amplification of nucleic acids from the nucleic acid sample, further purification of amplified nucleic acids of the nucleic acid sample, and sequencing of amplified nucleic acids of the nucleic acid sample [Para. 0052]; determining an amount(s) of one or more of the following in the sample: bacteria taxon or gene sequence corresponding to gene functionality as set forth in TABLEs A or B; comparing the determined amount(s) to a disease signature having cut-off or probability values for amounts of the bacteria taxon and/or gene sequence for an individual having a microbiome indicative of an oral health issue or an individual not having a microbiome indicative of an oral health issue or both.  For the sample processing module within the sample handling network, generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microbiome portion of the sample [para. 0027]; thus, teaching claim 23.
In Block S793, Bayesian statistics algorithms utilized begin with a prior probability distribution that represents what is known about the diversity of the microbiome associated with a sample. Block S793 can implement any suitable number of assumptions (e.g., assumptions related to interdependencies between species, assumptions related to aggregation of species, etc.) related to diversity of the microbiome. The Bayesian approach then determines a posterior distribution using observed sequence information to generate probabilities of different estimations of microbiome population characteristics. Outputs of Block S793 can be fine-tuned based upon incorporation of weighting factors (e.g., lower weights attributed to unreliability of low frequency reads), use of Bayesian inference to update the probability of a diversity hypothesis (i.e., as new information is acquired), and/or in any other suitable manner [para. 0089], thereby teaching claims 13 and 15.
The clusters can be compared to a set of reference sequences, wherein the set of reference sequences can be trimmed and has at the same has length as that of the clusters to produce hashed references that are associated with the set of reference sequences. Then, further hashing of both the set of reference sequences {para 92-93]; thereby teaching claim 16. sequences remaining after mapping of sequence data to the human reference genome can then be further clustered into operational taxonomic units (OTUs) based upon sequence similarity and/or reference-based approaches (e.g., using VAMPS, using MG-RAST, using QIIME databases), assembled based upon overlapping with other reads, and aligned to reference sequences [para. 0094] thereby teaching claim 12.
Distribution of clustered sequences, with comparison between the set of reference sequences and the distribution of clustered sequences an iteration, can be performed until a threshold condition of matching between reference sequences and clustered sequences is satisfied, Para.[0098]); and determining a classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue based on the comparing (Quantification of sequence reads associated with the reference sequence and sequencer associated with the target
sequence is preferably performed at an embodiment, variation, or example of the processing system of the system described in relation to the above; however, quantification can additionally or alternatively be performed at any other suitable
system configured to identify similar or identical sequence reads, compare the sequence reads to reference sequences and target sequences, and quantify reads associated with the reference sequence and sequence reads associated with the target sequence, Para. [0124].
The feature vectors can include features related to one or more of: microbiome diversity metrics (e.g., in relation to distribution across taxonomic groups, in relation to distribution across bacterial, viral, and/or fungal groups), presence of taxonomic groups in one's microbiome, representation of specific genetic sequences (e.g., 16S sequences, 18S sequences, ITS sequences, etc.) in one's microbiome, relative abundance of taxonomic groups in one's microbiome, microbiome resilience metrics (e.g., in response to a perturbation determined from the supplementary dataset), and any other suitable features derived from the microbiome diversity dataset and/or the supplementary dataset. Additionally, combinations of features can be used in a feature vector, wherein features can be grouped and/or weighted in providing a combined feature as part of a feature set. For example, one feature or feature set can include a weighted composite of the number of represented classes of bacteria in one's microbiome, presence of a specific genus of bacteria in one's microbiome, representation of a specific 16S sequence in one's microbiome, representation of a specific 18S sequence in one's microbiome, representation of an ITS sequence in one's microbiome, and relative abundance of a first phylum over a second phylum of bacteria. However, the feature vectors can additionally or alternatively be determined in any other suitable manner [para 0139]; thereby teaching claim 14.
 In some variations, portions of the analysis can support or provide diagnostic tools that can characterize an individual based upon the rmicrobiome composition,
and/or predict an individual's microbiome composition based upon one or more of their behavioral traits, medical conditions, demographic traits, and any other suitable traits [Para. 0137]; thereby teaching claim 22.  Apte et al., teach additionally or alternatively utilize any other suitable machine learning algorithms in forming and/or training the classification model. In variations, the machine learning algorithm(s) can be characterized by a learning style including any one or more of: supervised learning a regularization method (e.g., ridge regression, least absolute shrinkage and selection operator, elastic net, etc.), a decision tree learning method, a Bayesian method (e.g., naïve Bayes, averaged one-dependence estimators, Bayesian belief network, etc.), ,a deep learning algorithm (e.g., a restricted Boltzmann machine, a deep belief network method, a convolution network method, a stacked auto-encoder method, etc.) and any suitable form of machine learning algorithm [para 0141]; thereby teaching claims 13 and 19-21. 
However, Apte et al. fails to explicitly disclose determining a classification of occurrence of a microbiome indicative of, or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue, and fails to explicitly disclose bacteria taxon or gene sequence corresponding to gene functionality as set forth in TABLES A or B.
Dewhirst teaches determining a classification of occurrence of a microbiome indicative of/or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue (Microorganisms from the oral cavity have been shown to cause a number of or infectious diseases, including caries (tooth decay), periodontitis (gum disease), endodontic (root canal) infections, alveolar osteitis (dry socket), and tonsillitis [page 5003]. Evidence is accumulating which links oral bacteria to a number of systemic diseases, including cardiovascular disease, stroke, preterm birth, diabetes, and pneumonia [Pg.5002]. The first goal of this research was to develop a provisional taxonomic scheme for the unnamed human or a bacterial isolate and Phylotypes and provide this information in an online publicly available database, namely,  the Human Oral Microbiome Database(HOMD) (www.homd.org). The second goal was to analyze the rRNA gene oral clone sequences available from our laboratories. Determine the number of clones observed for each human or a tax on and to identify additional tax a not included in the initial set up of the [HOMD, Pg.5003].  The HOMD database teach the disease subsets for tooth decay/dental caries and gum diseases; thus, teaching the information of Tables A and/or B.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method disclosed by Apte et al. with the method taught by Dewhirst for the purpose of identifying the major organisms comprising the consortia of organisms causing dental decay and/or gingivitis. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the occurrence of a microbiome indicative of/or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue. Finally, it would have been prima facie obvious to combine the invention of Apte et al., and Dewhirst et al., to advantageously achieve comparisons comparing healthy samples and dental decay /gingivitis samples. 

Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method for determining a classification of the presence or absence of a microbiome indicative of an oral health issue wherein there is no change in the respective function of the sequences, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Quay (US Pat Pub20130121968) disclose changes in bacterial gastrointestinal, cutaneous and nasal microbiota associated various mammalian medical conditions. Described are diagnostic tests that arise from combining phylogenetic information about the families, genus, and species of the microbiome and their relative abundance with the metabolic information contained in the metatranscriptome to determine the presence and absence of a disease or medical condition. Provided are compositions of bacteria, co-cultures of bacteria and a carrier for use in treating the disclosed medical conditions. The described compositions restore or correct disease- or medical condition-related imbalances in the microbiome profile with culture-conditioned formulations in which the transcriptome activity of the administered organisms is optimized.


Conclusion
11.	No claims allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645